By the Court.

Lumpkin, J.
delivering the opinion.
The judgment of this Court is, that the injunction in this case should not have been dissolved, the answer not having sworn off the equity of the bill.
[1.] As to the womb disease alleged to have existed in one of the women at the time of the sale, the denial is, and of necessity must be, a mere matter of opinion — no disease is more subtle; none effects the whole system so completely; and consequently, none is more difficult to detect. And as to the the defect in the eye, of the other woman, while the fact is admitted, it is insisted, that the blemish was obvious, and was not, therefore, covered by the general warranty of soundness.
*279[2.] That there are numerous elementary dicta, as well as reported cases, in favor of this proposition, we do not dispute. We believe, however, that principle and the weight of authority, are the other way. (1 Parson’s on Contracts, 459, note.) A purchaser chooses to rely upon the warranty of the vendor, rather than his own judgment; and if so, he should have the benefit of the protection which it gives him. f-i [3.] But it is argued, that the vendee has ample remedy at Law, by following the vendor to South Carolina. But the' doctrine is, that when the Courts get jurisdiction of the person or property of non-residents, they will retain it, to administer justice to its own citizens, and not send them to a. foreign jurisdiction to seek redress; and this not considered.' a violation of the comity of States. And if this be true generally, how much more strongly does it apply in the present case ? Who would venture to assail one of the clan of the Quattlebums of historical notoriety in our chivalric sister State, with the significant device on her eschutcheon, animis opibusque parati.